Mr. Chief Justice Del Toro
delivered the opinion of the court.
Juan Hernández and Francisco Oms were charged by the district attorney of Mayagiiez before the municipal court with the following offense: That the former as polling clerk and the latter as inspector of certain polling places in the Maricao precinct in the last general elections in Porto Rico violated their trust by illegally and criminally marking certain ballots.
The defendants demurred, alleging that the information did not contain sufficient facts charging a public offense and that it included more than one offense.
The demurrer was sustained. The district attorney appealed to the district court which reversed the decision of the municipal court and remanded the case for further proceedings.
The defendants appealed from that decision to this court.
The Fiscal of this court raises a preliminary question, namely, whether or not the appeal in question is authorized by law, and he contends that it is not.
The Fiscal cites section 347 of the Code of Criminal Procedure which expressly specifies those cases where a defendant may appeal, to wit:
“1. From a final judgment of conviction.
*588“2. From an order denying a motion for a new trial.
“3. From an order made after judgment, affecting the substantial rights of the party.”
The decision appealed from is not really a final judgment of conviction, and still les's an order denying a motion for a new trial. Nor is it an order made after judgment, affecting the substantial rights of the parties.
No other statute authorized the appeal. An appeal is a statutory right; therefore, as the appeal taken is not expressly authorized by law the only proper course is to dismiss it.